Citation Nr: 1759581	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-18 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating greater than 10 percent for Wolff-Parkinson-White Syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to May 1986 and again from June 1986 to November 1997. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas wherein the RO, in part, continued a 10 percent disability rating for the Veteran's service-connected Wolff-Parkinson-White Syndrome.  

The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing in August 2016.  A transcript of this proceeding has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's Wolff-Parkinson-White Syndrome is rated under Diagnostic Code (DC) 7010, pertaining to supraventricular arrhythmias.  DC 7010 provides for a 10 percent rating when there is permanent atrial fibrillation (lone atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by electrocardiogram (ECG) or Holter monitor.  A higher 30 percent rating is warranted under DC 7010 when there is paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.

The Veteran has been afforded two different VA examinations pertaining to his Wolff-Parkinson-White Syndrome during the course of this appeal beginning in January 2012.  Significantly, the April 2012 VA examination shows intermittent (paroxysmal) cardiac arrhythmias occurring more than four times in the past 12 months, documented by personal identification.  The April 2016 VA examination shows intermittent (paroxysmal) cardiac arrhythmias occurring zero times in the past 12 months, documented by ECG.  

During the August 2016 Board hearing, the Veteran testified that he received emergency room treatment at a VA facility for his heart condition in January 2016.  The Veteran also testified that he experienced daily heart palpitations/episodes secondary to his service-connected Wolff-Parkinson-White Syndrome and has even recorded these episodes in his personal journal.  Significantly, it was noted that the Veteran was planning on submitting this journal to VA to use in consideration of his claim.  Finally, the Veteran testified that, when he wears a Halter monitor for his service-connected Wolff-Parkinson-White Syndrome, he will only wear the monitor for four weeks at a time.  As such, the Veteran questioned how it can be reasonably determined whether the Veteran had experienced more than four episodes per year documented by ECG or Holter monitor.

Initially, the Board notes that the VA treatment records concerning the Veteran's January 2016 emergency room visit at a VA facility for his heart condition are not of record.  In fact, the most recent VA treatment records in the claims file are dated in March 2013.  On remand, an attempt should be made to obtain all outstanding VA treatment records dated since March 2013, including the records pertaining to the Veteran's January 2016 emergency room visit.

Furthermore, while the Veteran testified during the August 2016 Board hearing that he would be submitting a journal documenting daily heart palpitations/episodes secondary to his service-connected Wolff-Parkinson-White Syndrome, such was never done.  On remand, the Veteran should be afforded the opportunity to submit his journal documenting daily heart palpitations/episodes secondary to his service-connected Wolff-Parkinson-White Syndrome.

Finally, the Board questions the findings of both the April 2012 and April 2016 VA examinations regarding the frequency of intermittent (paroxysmal) cardiac arrhythmias and whether they have occurred more than four times per year as documented by ECG or Holter monitor.  On remand, the Veteran should be afforded a new VA heart examination and the examiner should comment on how often the Veteran wears a ECG or Holter monitor and, if not on a daily basis, how it is that it can be reasonably be determined whether the Veteran has experienced more than four episodes per year documented by ECG or Holter monitor.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an opportunity to identify any healthcare provider who has treated him for his Wolff-Parkinson-White Syndrome since his January 2012 claim.  The Veteran should also be afforded the opportunity to submit his personal journal documenting daily heart palpitations/episodes secondary to his service-connected Wolff-Parkinson-White Syndrome as described during the August 2016 Board hearing.  After obtaining any necessary authorization from the Veteran, obtain all identified records, to include VA treatment records dated since March 2013.

2. Arrange for the Veteran to undergo VA heart examination, by an appropriate medical professional, at a VA medical facility.

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected Wolff-Parkinson-White Syndrome, to include the frequency of intermittent (paroxysmal) cardiac arrhythmias and whether they have occurred more than four times per year as documented by ECG or Holter monitor.  The examiner should comment on how often the Veteran wears an ECG or Holter monitor and, if not on a daily basis, how it is that it can be reasonably be determined whether the Veteran has experienced more than four episodes per year as documented by ECG or Holter monitor.

3. Readjudicate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




